PER CURIAM.
This case is before the Court for consideration of a referee’s report filed in two Florida Bar disciplinary proceedings. Upon the filing of formal complaints by The Florida Bar, the respondent attorney Stephen M. Nelson submitted conditional *195guilty please in both cases. The referee accepted the guilty pleas and made a recommendation on discipline in accordance with the consent judgment agreed to by the respondent and the Bar.
By his pleas in these cases respondent admits to two instances in which he totally neglected or failed to perform legal work as agreed. In both cases the referee found that respondent had violated the former Code of Professional Responsibility, Disciplinary Rules 1-102(A)(6) (conduct adversely reflecting on fitness to practice law); 6-101(A)(3) (neglect of a legal matter entrusted to him); 7-101(A)(l) (failing to seek the lawful objectives of a client); and 7-101(A)(2) (failure to carry out a contract of employment).
Consistent with the consent judgment agreed to by the Bar and the respondent, the referee recommends that respondent receive a public reprimand by publication in the Southern Reporter. We accept the referee’s recommendation and hereby reprimand attorney Stephen M. Nelson.
The costs of these proceedings are taxed against the respondent. Judgment is entered against Stephen M. Nelson in the amount of $1,074.45, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.